        Case 2:21-cv-01355-MTL Document 1 Filed 08/04/21 Page 1 of 10



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 KENT LAW OFFICES
   3219 E Camelback Rd #588
 3 Phoenix, AZ 85018
 4 Telephone: (480) 247-9644
   Facsimile: (480) 717-4781
 5 E-mail: tkent@kentlawpc.com
 6
   Of Counsel to:
 7
   Credit Repair Lawyers of America
 8 22142 West Nine Mile Road
   Southfield, MI 48033
 9
   Telephone: (248) 353-2882
10 Facsimile: (248) 353-4840
11
   Attorneys for Plaintiff,
12 Sailemys Duckworth a.k.a. Sailemys Garcia
13
14                        IN UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF ARIZONA (PHOENIX)
15
16 Sailemys Duckworth a.k.a.                       Case No.:
17 Sailemys Garcia,
18                 Plaintiff,
19                                                 COMPLAINT
          vs.
20
21 Experian Information Solutions, Inc.; and       JURY TRIAL DEMAND
   Celtic Bank,
22
23                 Defendants.
24
25
26
27
28
                                               1
        Case 2:21-cv-01355-MTL Document 1 Filed 08/04/21 Page 2 of 10



 1        NOW COMES THE PLAINTIFF, SAILEMYS DUCKWORTH A.K.A.
 2
     SAILEMYS GARCIA, BY AND THROUGH COUNSEL, TRINETTE G. KENT, and
 3
 4 for her Complaint against Defendants, pleads as follows:
 5                                    JURISDICTION
 6
       1. Jurisdiction of this court arises under 15 U.S.C. §1681p.
 7
 8     2. This is an action brought by a consumer for violation of the Fair Credit Reporting
 9
          Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
10
11                                         VENUE

12     3. The transactions and occurrences which give rise to this action occurred in the
13
          Town of Queen Creek, Maricopa County, Arizona.
14
15     4. Venue is proper in the District of Arizona, Phoenix Division.
16                                        PARTIES
17
18     5. Plaintiff is a natural person residing in the town of Queen Creek, Maricopa

19        County, Arizona.
20
       6. The Defendants to this lawsuit are:
21
22           a. Experian Information Solutions, Inc. ("Experian"), a foreign corporation
23              that conducts business in the state of Arizona; and
24
             b. Celtic Bank, a state-chartered bank that conducts business in the state of
25
26              Arizona.
27
28
                                                2
      Case 2:21-cv-01355-MTL Document 1 Filed 08/04/21 Page 3 of 10



 1                             GENERAL ALLEGATIONS
 2
     7. Celtic Bank is inaccurately reporting its tradeline (“False Tradeline”) with an
 3
 4      erroneous payment status.
 5   8. Celtic Bank is reporting the account as closed with a payment status of “Past Due
 6
        150 Days” on Plaintiff’s Experian credit disclosure.
 7
 8   9. The payment status of “Past Due 150 Days” is false, as Plaintiff has paid the
 9
        account represented by the False Tradeline.
10
11   10.The False Tradeline is false and would tend to mislead any user of Plaintiff’s

12      credit report as the account reflected by the False Tradeline was paid.
13
     11.The False Tradeline should be reported as “Paid.” This accurate type of reporting
14
15      would give the user of the report a far different and better impression of Plaintiff,
16      her character, and her desire to handle her financial obligations responsively.
17
     12.On May 23, 2021, Plaintiff obtained her Experian Union credit report and noticed
18
19      the False Tradeline.
20
     13.On or about May 28, 2021, Plaintiff, through Credit Repair Lawyers of America,
21
        submitted a letter to Experian, disputing the False Tradeline.
22
23   14. In her dispute letter, Plaintiff explained that the False Tradeline is false because
24
        Plaintiff paid the account. She attached the payment letters, confirming the same.
25
26      Plaintiff asked Experian to report the False Tradeline as “Paid.”
27   15.Experian forwarded Plaintiff's consumer dispute to Celtic Bank.
28
                                              3
      Case 2:21-cv-01355-MTL Document 1 Filed 08/04/21 Page 4 of 10



 1   16.Celtic Bank received Plaintiff’s consumer dispute from Experian.
 2
     17.On or about July 13, 2021, Plaintiff obtained her Experian credit disclosure,
 3
 4      which showed that Experian and Celtic Bank failed or refused to report the False
 5      Tradeline as “Paid.”
 6
     18. The False Tradeline is wrong, and it does not properly reflect the Plaintiff’s
 7
 8       account with the Celtic Bank. The False Tradeline is misleading to any user of
 9
         Plaintiff’s credit report who sees the tradeline or who obtains her credit score
10
11       that is based on the tradeline.

12   19. As a direct and proximate cause of Defendants’ negligent and/or willful failure
13
         to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., Plaintiff
14
15       has suffered credit and emotional damages. Plaintiff has also experienced undue
16       stress and anxiety due to Defendants’ failure to correct the errors in her credit
17
         file or improve her financial situation by obtaining new or more favorable credit
18
19       terms as a result of Defendants’ violations of the FCRA.
20
                                           COUNT I
21
     NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
22
                          CELTIC BANK
23
24   20. Plaintiff realleges the above paragraphs as if recited verbatim.

25   21.After being informed by Experian of Plaintiff’s consumer dispute of its False
26
        Tradeline, Celtic negligently failed to conduct a proper investigation of Plaintiff’s
27
28      dispute as required by 15 USC 1681s-2(b).
                                              4
         Case 2:21-cv-01355-MTL Document 1 Filed 08/04/21 Page 5 of 10



 1      22.Celtic negligently failed to review all relevant information available to it and
 2
           provided by Experian in conducting its reinvestigation as required by 15 USC
 3
 4         1681s-2(b). Specifically, it failed to direct Experian to report the payment status
 5         as "Paid."
 6
        23.The Celtic Bank False Tradeline is inaccurate and is creating a misleading
 7
 8         impression on Plaintiff’s consumer credit file with Experian to which it is
 9
           reporting such tradeline.
10
11      24.As a direct and proximate cause of Celtic Bank's negligent failure to perform its

12         duties under the FCRA, Plaintiff has suffered damages, mental anguish,
13
           suffering, humiliation, and embarrassment.
14
15      25.Celtic Bank is liable to Plaintiff by reason of its violations of the FCRA in an
16         amount to be determined by the trier of fact together with her reasonable
17
           attorneys’ fees pursuant to 15 USC 1681o.
18
19      26.Plaintiff has a private right of action to assert claims against Celtic Bank arising
20
           under 15 USC 1681s-2(b).
21
22      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment
23
     against Celtic Bank for damages, costs, interest, and attorneys’ fees.
24
25                                         COUNT II

26      WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
27                          CELTIC BANK
28      27. Plaintiff realleges the above paragraphs as if recited verbatim.
                                                 5
         Case 2:21-cv-01355-MTL Document 1 Filed 08/04/21 Page 6 of 10



 1      28.After being informed by Experian that Plaintiff disputed the accuracy of the
 2
           information it was providing, Celtic Bank willfully failed to conduct a proper
 3
 4         reinvestigation of Plaintiff’s dispute.
 5      29.Celtic Bank willfully failed to review all relevant information available to it and
 6
           provided by Experian as required by 15 USC 1681s-2(b).
 7
 8      30.As a direct and proximate cause of Celtic Bank's willful failure to perform its
 9
           duties under the FCRA, Plaintiff has suffered damages, mental anguish,
10
11         suffering, humiliation, and embarrassment.

12      31.Celtic Bank is liable to Plaintiff for either statutory damages or actual damages
13
           she has sustained by reason of its violations of the FCRA in an amount to be
14
15         determined by the trier of fact, together with an award of punitive damages in the
16         amount to be determined by the trier of fact, as well as for reasonable attorneys’
17
           fees that she may recover pursuant to 15 USC 1681n.
18
19
        WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment against
20
     Celtic Bank for the greater of statutory or actual damages, plus punitive damages, along
21
22 with costs, interest, and attorneys’ fees.
23
24
25
26
27
28
                                                 6
      Case 2:21-cv-01355-MTL Document 1 Filed 08/04/21 Page 7 of 10



 1                                     COUNT III
 2
     NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
 3                       BY EXPERIAN
 4
     32.Plaintiff realleges the above paragraphs as if recited verbatim.
 5
 6   33.Defendant Experian prepared, compiled, issued, assembled, transferred,
 7
        published, and otherwise reproduced consumer reports regarding Plaintiff as that
 8
        term is defined in 15 USC 1681a.
 9
10   34.Such reports contained information about Plaintiff that were false, misleading,
11
        and inaccurate.
12
13   35.Experian negligently failed to maintain and/or follow reasonable procedures to

14      assure maximum possible accuracy of the information it reported to one or more
15
        third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
16
17   36. After receiving Plaintiff’s consumer dispute to the False Tradeline, Experian
18      negligently failed to conduct a reasonable reinvestigation as required by 15
19
        U.S.C. 1681i.
20
21   37.As a direct and proximate cause of Experian's negligent failure to perform its
22
        duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
23
24      and suffering, humiliation, and embarrassment.

25   38.Experian is liable to Plaintiff by reason of its violation of the FCRA in an amount
26
        to be determined by the trier of fact together with her reasonable attorneys’ fees
27
28      pursuant to 15 USC 1681o.
                                             7
       Case 2:21-cv-01355-MTL Document 1 Filed 08/04/21 Page 8 of 10



 1 WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against
 2
   Experian for actual damages, costs, interest, and attorneys’ fees.
 3
 4                                      COUNT IV
 5      WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
 6                         BY EXPERIAN
 7
      39.Plaintiff realleges the above paragraphs as if recited verbatim.
 8
      40.Defendant Experian prepared, compiled, issued, assembled, transferred,
 9
10       published, and otherwise reproduced consumer reports regarding Plaintiff as that
11
         term is defined in 15 USC 1681a.
12
13    41.Such reports contained information about Plaintiff that were false, misleading,

14       and inaccurate.
15
      42.Experian willfully failed to maintain and/or follow reasonable procedures to
16
17       assure maximum possible accuracy of the information that it reported to one or
18       more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
19
      43. After receiving Plaintiff’s consumer dispute to the False Tradeline, Experian
20
21       willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
22
         1681i.
23
24    44.As a direct and proximate cause of Experian's willful failure to perform its duties

25       under the FCRA, Plaintiff has suffered actual damages, mental anguish and
26
         suffering, humiliation, and embarrassment.
27
28
                                              8
         Case 2:21-cv-01355-MTL Document 1 Filed 08/04/21 Page 9 of 10



 1      45.Experian is liable to Plaintiff by reason of its violations of the FCRA in an amount
 2
           to be determined by the trier of fact together with her reasonable attorneys’ fees
 3
 4         pursuant to 15 USC 1681n.
 5         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 6
     against Experian for the greater of statutory or actual damages, plus punitive damages
 7
 8 along with costs, interest, and reasonable attorneys’ fees.
 9
10                                      JURY DEMAND
11         Plaintiff hereby demands a trial by Jury.
12
     DATED: August 4, 2021
13
14                                                   KENT LAW OFFICES
15
16                                               By: /s/ Trinette G. Kent
                                                 Trinette G. Kent
17                                               Attorneys for Plaintiff,
18                                               Sailemys Duckworth a.k.a.
                                                 Sailemys Garcia
19
20
21
22
23
24
25
26
27
28
                                                 9
Case 2:21-cv-01355-MTL Document 1 Filed 08/04/21 Page 10 of 10
